  Case 1:20-cv-04414-EK Document 4 Filed 12/29/20 Page 1 of 6 PageID #: 29




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x
 LOREN DAWSON,

                  Petitioner,
                                                                ORDER
            -against-                                      20-CV-4414(EK)
 CYNTHIA BRANN, Comm. NYC DOC;
 WARDEN DUNBAR,

                  Respondents.

-------------------------------------------x
ERIC KOMITEE, United States District Judge:

           Petitioner Loren Dawson filed the instant petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging his 2017 criminal conviction.         Petitioner is

proceeding pro se and is currently incarcerated at the George R.

Vierno Center on Rikers Island.       His request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 is granted.           The petition,

however, is dismissed because it is premature.

                              I. Background

           Following a jury trial, Petitioner was convicted in

New York State Supreme Court of attempted assault, assault, and

criminal possession of a weapon.         See Petition, ECF No. 1.

Petitioner appealed, and the Appellate Division of the Supreme

Court, Second Department, reversed the conviction and ordered a


                                     1
  Case 1:20-cv-04414-EK Document 4 Filed 12/29/20 Page 2 of 6 PageID #: 30



new trial.     See People v. Dawson, 115 N.Y.S.3d 360, 361–62 (N.Y.

App. Div. 2d Dept. 2019).

             After that ruling, and apparently in anticipation of a

new trial, Petitioner filed the instant petition.           He raises the

following claims for habeas relief: (1) the evidence in his

first trial was insufficient to support his conviction; (2) the

prosecution engaged in misconduct; (3) the trial court

improperly instructed the jury; and (4) his trial counsel

improperly waived his right to appear at grand jury proceedings

without his consent.     See Petition at 5-10.      Based on these

claims, Petitioner asks this Court to dismiss the pending

indictment with prejudice.      See id. at 14.

             A federal court has jurisdiction to hear a petition

for writ of habeas corpus pursuant to Section 2254 only when the

petitioner is “in custody pursuant to the judgment of a State

court.”   28 U.S.C. § 2254(a) (emphasis added); Henry v. Davis,

No. 10-CV-5172, 2011 WL 319935, at *1 (E.D.N.Y. Jan. 26, 2011).

With limited exceptions, a petitioner must exhaust all available

state-court remedies before seeking relief under Section 2254.

See 28 U.S.C. § 2254(b); Aparicio v. Artuz, 269 F.3d 78, 90 (2d

Cir. 2001).

             Here, Petitioner’s direct appeal resulted in an order

for a new trial.    The state-court proceedings are ongoing, and
                                     2
  Case 1:20-cv-04414-EK Document 4 Filed 12/29/20 Page 3 of 6 PageID #: 31



“there has been no judgment or adjudication on the merits.”             See

Williams v. Horn, No. 06-CV-3068, 2006 WL 2333874, at *1

(E.D.N.Y. Aug. 9, 2006) (“[B]ecause the criminal proceedings are

ongoing, there has been no judgment or adjudication on the

merits of petitioner’s claims and therefore, this § 2254

petition is premature.”); Etheridge v. Bantum, 532 F. Supp. 719,

720 (S.D.N.Y. 1982) (habeas petitioner was “not in custody

pursuant to a state court judgment” after state appellate court

reversed his conviction and ordered a new trial).           It is “well-

settled that the habeas corpus statute cannot be used to ‘permit

the derailment of a pending state proceeding by an attempt to

litigate constitutional defenses prematurely in federal court.’”

Williams, 2006 WL 2333874, at *1 (quoting Braden v. 30th

Judicial Circuit Court of Kentucky, 410 U.S. 484, 493 (1973)).

As there is no indication that Petitioner was retried and

convicted after the state court ordered a new trial, this Court

cannot hear his claims for habeas relief at this time.

           In light of Petitioner’s pro se status, the Court has

also considered whether the petition should be construed as

arising under Section 2241, which permits habeas corpus review

for prisoners “in custody in violation of the Constitution or

laws or treaties of the United States.”         28 U.S.C. § 2241(c)(3);

see also Wells v. Annucci, No. 19-CV-3841, 2019 WL 2209226, at
                                     3
  Case 1:20-cv-04414-EK Document 4 Filed 12/29/20 Page 4 of 6 PageID #: 32



*2 (S.D.N.Y. May 21, 2019) (“[A] petition brought under 28

U.S.C. § 2241 is generally the proper vehicle for a state

prisoner who has not yet been convicted but argues that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”) (cleaned up).        This Court’s jurisdiction to

adjudicate a petition under Section 2241 extends to claims

brought by a pre-trial detainee.         See, e.g., United States v.

McGriff, 468 F. Supp. 2d 445 (E.D.N.Y. 2007) (federal courts

have “jurisdiction to entertain a habeas petition challenging

the conditions of pretrial confinement under Section 2241”).

However, the petitioner is still required to exhaust all

available remedies at the state level before seeking relief in

federal court.    See Allen v. Maribal, No. 11-CV-2638, 2011 WL

3162675, at *1 (E.D.N.Y. July 25, 2011).

           In asking this Court to dismiss the indictment,

Petitioner does not claim that he is in custody in violation of

the laws of the United States, as required under Section 2241,

and in any event he does not indicate that he has exhausted his

state-court remedies with respect to such a claim.           See United

States ex rel. Scranton, 532 F.2d 292, 294 (2d Cir. 1976)

(pretrial detainee challenging denial of speedy trial not

entitled to habeas relief where state remedies had not been

exhausted).   Finally, even if he had exhausted his state-court
                                     4
  Case 1:20-cv-04414-EK Document 4 Filed 12/29/20 Page 5 of 6 PageID #: 33



remedies, this Court would not intervene in an ongoing state

criminal proceeding absent “extraordinary circumstances.”            See

Schulte, 2020 WL 7211887, at *2 (citing, inter alia, Younger v.

Harris, 401 U.S. 37 (1971)).

           Because it is clear from the face of the petition that

Petitioner is not entitled to relief in this Court, the petition

is dismissed pursuant to Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts.          See Rule 4

(“If it plainly appears from the petition . . . that the

petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify

the petitioner.”).

                             II. Conclusion

           Accordingly, the petition for a writ of habeas corpus

is dismissed without prejudice as premature.          As this petition

presents no “substantial showing of the denial of a

constitutional right,” a certificate of appealability shall not

issue. 28 U.S.C. § 2253(c).      The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this order would not be




                                     5
  Case 1:20-cv-04414-EK Document 4 Filed 12/29/20 Page 6 of 6 PageID #: 34



taken in good faith.     Coppedge v. United States, 369 U.S. 438,

444-45 (1962).



     SO ORDERED.


                                         _/s/ Eric Komitee____________
                                         ERIC KOMITEE
                                         United States District Judge

Dated:   Brooklyn, New York
         December 28, 2020




                                     6
